Dear Mayor Sandidge:
Responding to your inquiry of recent date with respect to the possible entitlement of your town chief of police to state supplemental pay, please note the following.
There is an effort in the current legislature to address this matter by way of Senate Bill 351, which proposes to amend and reenact R.S. 33:2218.2(C)(8)(a)(c) relative to state supplemental pay, to provide as follows:
      Be it enacted by the Legislature of Louisiana:
      Section 1. R.S. 33:2218.2(C)(8)(a)(c) is hereby amended and reenacted to read as follows:
      § 2218.2. Rate of compensation; prior service; supplemental monthly compensation; police to receive additional compensation
      C. For purposes of this Subpart a municipal or tribal police officer entitled to additional pay out of state funds shall mean and refer to:
      (8)(a)(c) Notwithstanding any other provisions of this Section to the contrary, any person who is sworn in as an elected marshal or chief of police of a municipality or tribe shall, immediately upon taking office, be eligible to receive such supplemental compensation. The effective date for beginning such supplemental compensation shall be the date on which such person is sworn into office.
      Section 2. This Act shall become effective upon signature by the governor or, if not signed by the governor, upon expiration of the time for bills to become law without signature by the governor, as provided by Article III, Section 18 of the Constitution of Louisiana. If vetoed by the governor and subsequently approved by the legislature, this Act shall become effective on the day following such approval.
The enactment of the above proposed legislation deletes "POST" certification as no longer a threshold requirement for an elected chief of police to be eligible for state supplemental pay. If Senate Bill 351 passes legislative review, clearly your elected chief of police would be affected.
Attached please find a copy of Senate Bill 351. We refrain from issuing a formal opinion concerning the issue at this time, because the law is in a state of transition, and it is advisable to wait for the outcome following the conclusion of the legislative session.
Very truly yours,
             RICHARD P. IEYOUB ATTORNEY GENERAL
             BY: _______________________________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams
Citation Search Result Rank 1 of 4 Database 1999 LA S.B. 351 (SN) LA-BILLS 1999 Louisiana Senate Bill No. 351, Louisiana 1999 Regular Session (FULL TEXT  — STATE NET) LOUISIANA BILL TEXT
Regular Session, 1999 SENATE BILL NO. 351 BY SENATOR ULLO
FUNDS/FUNDING. Provides for supplemental pay for elected municipal and tribal police chiefs without the requirement of POST certification. (gov sig)
VERSION: Engrossed April 20, 1999 Ullo
AN ACT
To amend and reenact R.S. 33:2218.2(C)(8)(c) relative to police departments; to provide that supplemental compensation be paid to certain elected law enforcement officials; to delete POST certification requirements of certain elected law enforcement officials; and to provide for related matters.
The original instrument and the following digest, which constitutes no part of the legislative instrument, were prepared by Ann S. Brown. Ullo (SB 351)
DIGEST
Present law provides that any person who is sworn in as an elected marshal of a municipality or tribe shall immediately be eligible to receive supplemental compensation. Proposed law
retains present law and adds that any person sworn in as an elected chief of police shall also be eligible to receive supplemental compensation. Present law requires that elected marshal of a municipality or tribe meet the Peace Officer Training Requirements (POST) certification. Proposed law
deletes the POST certification requirements for such elected officials. Proposed law further provides that the POST certification requirements shall not apply to elected chief of police. Present law provides that the effective date for beginning supplemental compensation is the date such person is sworn into office if the POST certification requirements are timely completed. Proposed law simply provided that the effective date for beginning the supplemental compensation is the date such person is sworn into office. Effective upon signature of the governor or lapse of time for gubernatorial action. (Amends R.S. 33:2218.2(C)(8)(c))
TEXT:
Copyright © 1999 Info. for Public Affairs 1999 LA S.B. 351 (SN)
Be it enacted by the Legislature of Louisiana:
Section 1. R.S. 33:2218.2(C)(8)(c) is hereby amended and reenacted to read as follows:
S.2218.2. Rate of compensation; prior service; supplemental monthly compensation; police to receive additional compensation
C. For purposes of this Subpart a municipal or tribal police officer entitled to additional pay out of state funds shall mean and refer to:
(8)(a)(c) Notwithstanding any other provisions of this Section to the contrary, any person who is sworn in as an elected marshal or chief of police of a municipality or tribe[ on January 1, 1997, or thereafter,] shall, immediately upon taking office, be eligible to receive such supplemental compensation [as provided by Subsection A of this Section,] [if such person meets the POST certification requirements provided by R.S.] [40:2405]. The effective date for beginning such supplemental compensation shall be the date on which such person is sworn into office[, if the] [certification requirements have been completed within the periods stipulated] [in R.S. 40:2405(A) or (E)].
Section 2. This Act shall become effective upon signature by the governor or, if not signed by the governor, upon expiration of the time for bills to become law without signature by the governor, as provided by Article III, Section 18 of the Constitution of Louisiana. If vetoed by the governor and subsequently approved by the legislature, this Act shall become effective on The day following such approval. 1999 LA S.B. 351 (SN)